Case 1:20-cr-00033-ALC Document 80 Filed 07/20/21 Page 1 of 4

TALKIN, Muccigrosso & RogsriTs, L.L.P.
ATTORNEYS AT LAW
40 EXCHANGE PLACE

 

 

 

 

USDC SDNY 18TH FLOOR
DOCUMENT ELECTRONICALLY NEW YORK, NEW YORK 10005
FILED (212) 482-0007 PHONE
. (212) 482-1303 FAX
DOCH WWW, TALKINLAW.COM
DATE FILED: 7. Zo "24 EMAIL: INFO@TALKINLAW.COM
MARYLAND OFFICE: NEW JERSEY OFFICE:
5100 DORSEY HALL DRIVE 2600 PLAZA §
SUITE 100 HARBORSIDE FINANCIAL CENTER
ELLICOTY CITY, MO 21042 JERSEY CITY, NJ 07311
410-964-0300 201-342-6685

July 16, 2021
Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

BY ECF

Re: United States v. Thomas Bautista
20 Cr. 033 (ALC)
Dear Judge Carter:

As discussed yesterday during defendant Thomas Bautista’s (“Bautista”) sentencing
hearing, please find attached, as Exhibit A, two Certificates of Disposition in reference to the crimes
detailed in paragraphs 38 and 40 of defendant’s Presentence Investigation Report (“PSR”). As to
the charge in paragraph 38, prosecuted under Docket Number 2010BX025798, the case was
dismissed. Bautista respectfully requests that the disposition section of paragraph 38 be changed
from “No court reported information” to “Dismissed”. The charges referenced in paragraph 40,
resulting from defendant’s November 15, 2013 arrest, were initially identified under Supreme Court
Indictment Number 3783/2013 but were returned to Criminal Court and prosecuted under Docket
Number 2013BX065855. The case resulted in a conviction for disorderly conduct with a sentence
of a one year conditional discharge and the completion of one day of community service. Therefore,
Bautista also respectfully requests that the disposition section paragraph 40 be changed from “No
court reported information” to “Found guilty of Disorderly Conduct and sentenced to a one year
conditional discharge and the completion of one day of community service”. The government, by
Assistant Unites States Attorney Jacob Fiddelman, consented to these applications on the record
during the sentencing hearing so long as sufficient documentation was provided to the Court.

Finally, Bautista additionally respectfully requests, in the event that the above motions
are granted, that he, or the Court, be provided with the amended PSR to ensure that the changes have
been recorded. Anecdotally, in several instances with other clients, PSR’s that were ordered
amended, were not, and the uncorrected versions were forwarded to the Bureau of Prisons (“BOP”).
This failure to amend has a drastic impact upon a defendant, because, for example, charges without
dispositions in the PSR are treated as detainers. In turn, detainers increase a defendant’s security

 
Case 1:20-cr-00033-ALC Document 80 Filed 07/20/21 Page 2 of 4

category during the BOP’s designation process and prohibits inmates from participating in certain
programs. Once the BOP considers the incorrect information for any reason, it is nearly impossible
to retroactively correct the error.

Thank you for Your Honor’s consideration of these requests.

Very truly yours,

Sanford Talkin
Sanford Talkin

ce: AUSA Jacob Fiddelman (by ECF)

plication is grant od.

ae -

Tatas Pony
ndrew L. Carter Jr, U.S.DJ.
Dated: Yu, Vo) Zz

NY, New York

  

 

 
Case 1:20-cr-00033-ALC Document 80 Filed 07/20/21 Page 3 of 4

CRIMINAL COURT OF THE CITY OF NEW -YORK

COUNTY OF BRONX CERTIFICATE OF DISPOSITION
NUMBER: 177335

THE PEOPLE OF THE STATE OF NEW YORK

 

 

 

 

 

VS

BAUTISTA, THOMAS 04/09/1979
Defendant Date of Birth

2515 DAVIDSON AVE 9142056H
Address NYSID Number

BRONX NY 04/21/2010

City State Zip Date of Arrest/Issue
Docket Number: 2010BX025798 Summons No:

PL 221.40 00 AM,
Arraignment Charges
Case Disposition Information:

Date Court Action Judge Part
04/22/2010 DISMISSED FRANCO,R APAR2

 

 

I HEREBY CERTIFY THAT THIS IS A TRUE EXCERPT OF THE RECORD ON FILE IN

 

THIS COURT.
VINING, S_/ {f= 07/16/2021
COURT OFFECIEE SIGNATURE AND SEAL DATE FEE: 10.00

ALl marijuana convictions under PL 221.05, PL 221.10, PL 221.15, PL 221.20,
PL 221.35 or PL 221.40 - including any appearing on this certificate of
disposition - are vacated, dismissed, sealed, and expunged. It is an
unlawful discriminatory practice for any entity to make any inquiry about
such an expunged conviction or to use such an expunged conviction adversely
against an individual in any form of application or otherwise - unless
specifically required or permitted to do so by statute.

Pursuant to section 70.15 of the Penal Law, any misdemeanor sentence with

a jail term of "1 year", "12 months", or "365 days" is, by operation of
law, deemed to be a sentence of 364 days. Any Certificate of Disposition
indicating a jail sentence of "1 year", "12 months", "52 weeks", or

"365 days" for a misdmeanor conviction shall be interpreted as a sentence
of 364 days.

(CAUTION: THIS DOCUMENT IS NOT OFFICIAL UNLESS EMBOSSED WITH THE COURT
SEAL OVER THE SIGNATURE OF THE COURT OFFICIAL. )

 

 
Case 1:20-cr-00033-ALC Document 80 Filed 07/20/21 Page 4 of 4

CRIMINAL COURT OF THE CITY OF NEW YORK

COUNTY OF BRONX CERTIFICATE OF DISPOSITION
NUMBER: 177336

THE PEOPLE OF THE STATE OF NEW YORK

 

 

 

 

 

VS

BAUTISTA, THOMAS 04/09/1979
Defendant Date of Birth

2515 DAVIDSON AVE 9142056H
Address NYSID Number

BRONX NY 11/15/2013

City State Zip Date of Arrest/Issue
Docket Number: 2013BxX065855 Summons No:

PL 240,20 00 V,PL 220.39 01 BF,PL 220.03 00 AM,
Arraignment Charges

Case Disposition Information:

__ Date Court Action Judge Part

03/10/2014 PLED GUILTY & SENTENCE IMPOSED RAMSEUR,D AP3
PG PL 240.20 00 V
CONDITIONAL DISCHARGE=1Y
COMMUNITY SERVICH=1D

 

I HEREBY,CERTIFY THAT THIS IS A TRUE EXCERPT OF THE RECORD ON FILE IN
THIS COURT. ‘

   
 

 

VINING,S __ - 07/16/2021
COURT OFFI¢IAL SIGNATURE AND SEAL DATE FEE: 10.00

All marijuana convictions under PL 221.05, PL 221.10, PL 221.15, PL 221.20,
PL 221.35 or PL 221.40 - including any appearing on this certificate of
disposition - are vacated, dismissed, sealed, and expunged. It is an
unlawful discriminatory practice for any entity to make any inquiry about
such an expunged conviction or to use such an expunged conviction adversely
against an individual in any form of application or otherwise - unless
specifically required or permitted to do so by statute.

Pursuant to section 70.15 of the Penal Law, any misdemeanor sentence with

a jail term of "1 year", "12 months", or "365 days" is, by operation of
law, deemed to be a sentence of 364 days. Any Certificate of Disposition
indicating a jail sentence of "1 year", "12 months", "52 weeks", or

"365 days" for a misdmeanor conviction shall be interpreted as a sentence
of 364 days.

(CAUTION: THIS DOCUMENT IS NOT OFFICIAL UNLESS EMBOSSED WITH THE COURT
SEAL OVER THE SIGNATURE OF THE COURT OFFICIAL. )

 
